department of the treasury internal_revenue_service teige eo examinations commerce street mc dal dalias tx tax_exempt_and_government_entities_division number release date uil date apr person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt requested dear a final revocation letter as to your exempt status under sec_501 of the ‘this is internal_revenue_code ‘the internal revenue service’s recognition of your organization as an organization described in sec_501 is heteby revoked effective july we have made this determination for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by lr c sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 as such you failed fo meet the requirements of lr c sec_501 and treasury regulation scetion c -1 d in that you failed to establish that you are operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 ‘these returns should be filed with the appropriate service_center for the year ending june and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code _ if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc an irs employee you may call the irs telephone number listed in your local directory there may be able to help you but the contact person at the address shown on this letter is you may also call the internal_revenue_service taxpayer most familiar with your case advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number ate shown in the heading of this letter sincerely yours uae qeoke maria hooke director eo examinations enclosure publication fi department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations pale ctober ‘fication taxpayer_identification_number number form tax_year s ended person to contact 1d number employee id contact numbers telephone fax manager’s name id number employee id manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a date name of taxpayer department of the treasury - internal_revenue_service senet number tax identification_number last digits year period ended explanations of items june 20xx issue whether internal_revenue_code as a public charity after failure to provide requested information _ continues to qualify for exemption under sec_501 of the facts __ was incorporated in state on september 20xx the purposes stated in their certificate of incorporation is to bring cultural awareness to the city of surrounding areas while revitalizing the historic arts and educational programs using the as a venue for the productions by presenting theatre and promoting and on 20xx the agent assigned to examine the 20xx form_990 mailed letter initial contact letter with an information_document_request idr form_4564 requesting an appointment the agent began examination of books_and_records on xx at the organization’s address as listed on the form_990 after the initial review of books_and_records additional information was still needed to determine whether the organization’s expenditures and contractual agreements furthered the organization's exempt purposes and did not serve the private interests of the organization’s officers cancelled checks cast member contracts invoices loan agreements and a copier agreement on xx the agent mailed idr to the organization's address as listed on the return on xx a 2-week extension was granted at the officer’s request several calls were made to the officer including a call from group manager regarding idr all calls were left unanswered with no return calls agent then issued a letter 5077-d delinquency_notice on xx regarding the missing information due to lack of response to letter 5077-d agent issued letter 5077-a pre-summons notice on xx after several attempts by mail and phone revenue service correspondence for the tax period ended june 20xx a summons was completed and services of the summons was attempted on xx at the address of record the local agent who attempted to serve the summons was unable to service the summons because the building was locked and appeared unoccupied failed to respond to the internal form_990 for the tax_year ending 20xx in a prior audit of received an agreed inadequate records notice after the examination an inadequate records notice places taxpayers on notice that their record keeping practices are deficient and must be improved to meet the requirements of law the issuance of an inadequate records notice may result in a follow-up audit or compliance check this is a tool to enforce compliance with the requirement to keep adequate books_and_records catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer department of the treasury - internal_revenue_service explanations of items scheaue number tax identification_number last digits year period ended june 20xx law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one or more of the following tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 internal_revenue_code sec_6001 provides that every person liable for any_tax imposed by the internal_revenue_code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe internal_revenue_code sec_6033 provides that every organization_exempt_from_taxation under sec_501 shail file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law catalog number 0w page www irs gov form 886-a rev department of the treasury - internal_revenue_service senet number explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer june 20xx federal tax regulations sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of internal_revenue_code sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 as well as the revenue_ruling organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government’s position the purpose of this examination as noted in appointment letter was to ensure compliance with federal tax requirements we were unable to determine whether the organization was operated exclusively for exempt purposes and that no assets of the organization inured to the benefit of insiders because information requested was not supplied it appears that the organization has ceased operating the above cited internal_revenue_code and federal tax regulations make it clear that an organization must maintain adequate books_and_records for inspection by authorized internal revenue officers or employees adequate books_and_records shall be retained so long as the contents thereof may become material in the administration of any internal revenue law revrul_59_95 held that failure or inability to file the required information_return or otherwise to comply with the provisions of code sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt because the organization has not established that it is observing the conditions required for the continuation of an exempt status accordingly failure to demonstrate that they are organized and operated exclusively for exempt purposes as described in code sec_501 failure to provide the requested information constitutes failure should result in the loss of its exempt status catalog number 20810w page www irs gov form 886-a rev department of the treasury form 886-a date name of taxpayer tax identification_number last digits year period ended explanations of items june 20xx internal_revenue_service schedule number or exhibit - i conclusions it is the position of the internal_revenue_service that the organization failed to demonstrate it continues to operate exclusively for sec_501 purposes by not supplying pertinent information required by sec_6001 and sec_6033 we were unable to determine whether was operating for exempt purposes accordingly we are proposing that the organization's exempt status be revoked effective july 20xx catalog number 20810w page www irs gov form 886-a rev
